DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The only references the Examiner found that treated sleep disordered breathing (e.g. apnea) with anterior lingual muscle sensing/stimulation were the Papay references (Pub. No.: US 2017/0296815 A1, Patent No.: US 10,065,038 B2).  However, they used conventional electrical stimulation, not electromagnetic stimulation. Additionally, the applicant’s claims contain limitations towards the omega shaped lead body and the rule based classification trigger that would not have been obvious to combine in the prior art to arrive at the applicant’s combination of limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP C EDWARDS/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792